Title: From Thomas Jefferson to John Page, 15 April 1804
From: Jefferson, Thomas
To: Page, John


          
            Sir
            Monticello April 15. 1804.
          
          I have this moment recieved your letter of the 12th. instant giving information of the combination formed for counterfieting & circulating forged notes of the Branch banks of the United States, and will immediately take such measures, within the limits of the authority of the General government, as may most effectually cooperate with your endeavors to arrest and punish this practice so dangerous to private as well as public interests. with my just acknolegements for this communication Accept my salutations and assurances of great consideration & respect.
          
            Th: Jefferson
          
         